DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application received 07 February 2020. 
Claims 1-20 are currently pending and have been examined. 

Election/Restrictions
Applicant's election with traverse of the restriction in the reply filed on 14 February 2022 is acknowledged.  The traversal is on the ground(s) that this is a PCT application.  This is found persuasive because it is a PCT application and our system did not initially recognize that a PCT application was associated with this application. The restriction is withdrawn. 


Claim Objections
Claim 11 is objected to because of the following informalities: the word “form” should be “from”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In regards to claims 1, 11, 8-9 and their dependent claims 2-6 and 12-17 and 19 , the Examiner asserts that the specification, as originally filed, fails to adequately disclose a target label value.  Although the specification does mention a target label value is being determined on pages 5-8, 15, 19-20 it does not indicate how. Simply pointing or stating a result is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information is received into this “black box” and a solution is determined while failing to explain or disclose the processes, calculations, and/or analysis that are being performed in this “black box” environment so as to achieve the solution.
Although one skilled in the art would have found the invention to be enabled because one skilled in the art, with undue experimentation, could possibly come up with one way of performing the required analysis, one skilled in the art would be unable to determine how the applicant has intended for this analysis to be performed and would, therefore, be unable to determine if the applicant had possession of the invention.  To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the analysis and solution are determined so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided.  One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities for calculating a value without providing sufficient examples, in the specification, to allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement.  See AriadPharms., Inc. v. Eli Lilly & Col., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession, not whether one skilled in the art is enabled to perform the invention.  Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  Furthermore, the applicants are attempting to claim any and all possible manners of calculating a value can be performed.  That is to say, the applicant is attempting to claim the entire genus of calculations, however, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species.  As the Federal Circuit has stated in Ariad:
“generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus.”

Ariad, 598 F.3d at 1349 (emphasis added).  While Ariad relates to chemical compounds, the legal principles are the same.  By not providing any specific examples of how an indication of merit (which is “functional language”) could be calculated, the applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of determining a prediction, as claimed.
Furthermore, the applicant’s claim to such an open-ended genus of predictions is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. At 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its conclusion.”  Id.  Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.  



Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 and claim 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  C.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are drawn to a method and a system which are statutory categories of invention (Step 1: YES).
Independent claims 1 and 11 recite determining a pathology in three-dimensional (3D) image data comprising steps of: receiving at least a first 3D image of a body part, the first 3D image comprising voxels associated with a predetermined image volume; providing the first 3D image to an input being trained to determine a position of a volume of interest (VOI) in the image volume of the first 3D image, the VOI being associated with a part of the body part, the VOI defining a sub-volume of the image volume; receiving a position of the VOI from an output and determining first VOI voxels by selecting voxels of the first 3D image that have a position within the VOI, providing the first VOI voxels to an input, being trained to determine a target label value based on at least the first VOI voxels, the target label value being indicative of a presence or absence of the pathology in the VOI; and receiving the target label value associated with the first VOI from an output and generating a medical report by associating the target label value with text and/or sentences representing a description of the pathology. 
Independent claim 7 recites training to determine a pathology of a body part in 3D image data, the method comprising steps of: receiving a 3D image data training set of a medical study, the 3D image data training set comprising 3D images of the body part, a 3D image comprising voxels associated with a predetermined image volume and being associated with a medical report comprising computer-readable text parts and/or sentences indicative of an absence or presence of the pathology in the 3D image; for each said 3D image of the 3D image training data, forming a 3D bounding box, the 3D bounding box forming a sub-volume in the predetermined image volume of the 3D image, the sub-volume defining a volume of interest (VOI), the VOI including a part of the body part that may comprise the pathology; for each said 3D image of the 3D image training data, determining a position of the VOI in the predetermined image volume and determining voxels that are position in the VOI and training using the voxels of each said VOI as input and the position of each said VOI targets.
The recited limitations, as drafted, under the broadest reasonable interpretation, cover mathematical relationships by calculating volumes, positions of voxels and target label values. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships or mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “first 3D convolutional neural network”, “second 3D convolutional neural network”, and “computer system”, “storage medium”, “one or more processors” “computer”. “3D deep neural networks”, are recited at a high level of generality (e.g., that the calculating and displaying is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, Figure 9 and 
Page 4, where “The computer program instructions may also be loaded onto a computer, other programmable data processing apparatus, or other devices to cause a series of operational steps to be performed on the computer, other programmable apparatus or other devices to produce a computer implemented process such that the instructions which execute on the computer or other programmable apparatus provide processes for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.”
Page 7, where “In yet a further aspect, the invention may relate to a computer system adapted to determine a pathology in 3D image data. In an embodiment, the computer may comprise: a storage medium having computer readable program code stored therein, the code including a first and second 3D convolutional neural network, and one or more processors, preferably one or more microprocessors, coupled to the computer readable storage medium, wherein upon executing the computer readable program code,”
Page 8, where “In an embodiment, the second 3D convolutional neural network may include at least a first plurality of 3D convolutional neural network layers forming a first pathway through the neural network and a second plurality of 3D convolutional neural network layers forming a second pathway through the second neural network.”
Page 10, where “A known stochastic gradient descent optimization method may be used to learn the optimal values of the network parameters of the first deep neural network by minimizing a loss function which represents the deviation between the output of the deep neural network and a target label, e.g. a label identifying a pathology, representing the desired output for a predetermined input (i.e. the training set). When the minimization of the loss function converges to a certain value, the training process may be completed.”
Page 18, where “Fig. 8 schematically depicts a computer-implemented method of training a 3D deep neural network, preferably a 3D convolutional neural network (CNN), for forming a pathology model on the basis of a training set”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-6, 8-10, 12-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more, as the use of a third convolutional network is recited in the specification generically on page 8. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (10,169,685 B2) in view of Hsieh (US 10,074,038 B2).


CLAIM 1-
Chen teaches the limitations of:
A computer-implemented method for determining a pathology in three-dimensional (3D) image data comprising steps of: (The disclosed methods and systems can identify and label brain tumor-associated pathology using an iterative probabilistic voxel-labeling technique performing k-nearest neighbor (KNN) and Gaussian mixture model (GMM) classification on MRI image (col 1 lines 43-51) and it is well-known in the art the MRI data includes 3D detailed anatomical images)
receiving at least a first 3D image of a body part, the first 3Dimage comprising voxels associated with a predetermined image volume (Chen teaches that an image is rendered of the brain, and an operator-defined volume is determined before the running of the program (i.e., predetermined) and includes voxels associated with this image (col 8 lines 49-60, col 14 lines 38-52, Figures 3A, 3B); and it is well-known in the art that MRI data includes 3D detailed anatomical images)
the VOI being associated with a part of the body part, the VOI defining a sub-volume of the image volume (Chen teaches that a particular volume in the body part of the volume of the brain may be labeled (i.e., defined) (col 6 lines 55-67)


Chen does not explicitly teach the training of a CNN, only the training of a model, however Hsieh teaches:
providing the first 3D image to an input of a first 3D convolutional neural network, the first 3D convolutional network being trained to determine a position of a volume of interest (VOI) in the image volume of the first 3D image (it is well-known in the art that 3D CNNS use machine learning for volumetric data which is what Hsieh teaches when determining a volume of interest (i.e., nodule volume) in the MRI image (col 34-35 lines 58-67 and 1-5) (col 31 lines 1-6)
receiving a position of the VOI from an output of the first 3D convolutional neural network and determining first VOI voxels by selecting voxels of the first 3D image that have a position within the VOI (Hsieh teaches that the visualization software that uses the CNN can use selected volumetric data including voxels associated with the part of the body to specifically segment relevant parts of the image (col 4 lines 26-50)
providing the first VOI voxels to an input of a second 3D convolutional neural network, the second 3D convolutional neural network being trained to determine a target label value based on at least the first VOI voxels, the target label value being indicative of a presence or absence of the pathology in the VOI (Hsieh teaches a second phase of the system of the validation phase with the learning layers of a different convolutional network to train the system to deal with unlabeled images in order to output image quality indices (i..e values) which indicate the presence of a diagnosis (i.e. presence of the pathology in the VOI (col 4 lines 26-49, col 29 lines 27-45, col 39 lines 25-52, Figure 22B)
and receiving the target label value associated with the first VOI from an output of the second 3D convolutional neural network and generating a medical report by associating the target label value with text and/or sentences representing a description of the pathology (Hsieh teaches that based on the multiple models, the quality indices labels that determine diagnosis of the image are then outputted into results to show non-image information (i.e., text) associated with the diagnostic output (col 4 lines 26-49, col 29 lines 27-45, col 39 lines 25-52, col 14 lines 3-17, col 18 lines 51-64, Figure 22B)


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chen to integrate the application of using a convolutional neural network to analyze the image data of Hsieh with the motivation of improving diagnostic accuracy based on image quality metrics using deep learning (see: Hsieh, col 4).

CLAIM 11- 
Claim 11 is significantly similar to claim 1 and is rejected upon the same prior art as claim 1. 

Claims 2-3, 6, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (10,169,685 B2) in view of Hsieh (US 10,074,038 B2) and further in view of Fan (US 8,908,948 B2).

CLAIM 2-
Chen in view of Hsieh teaches the limitations of claim 1. Regarding claim 2, Hsieh further teaches:
.. determination of the target label value by the second 3D convolutional neural network (Hsieh teaches that based on the multiple models of the CNN, the quality indices labels that determine diagnosis of the image are then outputted into results to show non-image information (i.e., text) associated with the diagnostic output (col 4 lines 26-49, col 29 lines 27-45, col 39 lines 25-52, col 14 lines 3-17, col 18 lines 51-64, Figure 22B)

Chen in view of Hsieh does not explicitly teach however Fan teaches:
retrieving a 3D probability map associated with the VOI voxels from a convolutional layer of the second 3D convolutional neural network and using the 3D probability map as input to a backpropagation process for generating a 3D saliency map associated with the VOI voxels (A method for brain tumor segmentation in multi-parametric 3D magnetic resonance (MR) images, comprising: determining, for each voxel in the multi-parametric 3D MR image sequence, a probability that the voxel is part of brain tumor; extracting multi-scale structure information of the image; generating multi-scale tumor probability map based on initial tumor probability at voxel level and multi-scale structure information; determining salient tumor region based on multi-scale tumor probability map; obtaining robust initial tumor and non-tumor label based on tumor probability map at voxel level and salient tumor region; and generating a segmented brain tumor image using graph based label information propagation (Abstract, Fan)
and generating an annotated 3D image of the pathology in the VOI by using the 3D saliency map to identify voxels in the VOI that made a substantial contribution to the determination of the target label value (obtaining robust initial tumor and non-tumor label based on tumor probability map at voxel level and salient tumor region (col 2 lines 6-8))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chen in view of Hsieh to integrate the application of using a a probability map in a convolutional neural network of Fan with the motivation of achieving statistical reliable and robust tumor label initialization (see: Fan, col 2).

CLAIM 3-
Chen in view of Hsieh and further in view of Fan teaches the limitations of claim 2. Regarding claim 3, Hsieh further teaches:
inserting the annotated 3D image or one or more two-dimensional (2D) slices of the annotated 3D image in the report (Hseih teaches that 2D images are considered when reporting of the diagnosis (col 22 lines 9-26)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chen to integrate the application of using a convolutional neural network with 3D and 2D imagery to analyze the image data of Hsieh with the motivation of improving diagnostic accuracy based on image quality metrics using deep learning (see: Hsieh, col 4).

CLAIM 6-
Chen in view of Hsieh and further in view of Fan teaches the limitations of claim 1. Regarding claim 6, Hsieh further teaches:

wherein one or both of the first and second 3D convolutional neural network includes one or more noise layers (The DDLD 1532 learns from the content of the reconstructed image ( e.g., identified features, resolution, noise, etc.) and compares to prior reconstructed images ( e.g., for the same patient 1406, of the same type, etc.). At block 2914, the reconstructed image is sent to the diagnosis engine 1450. The image can be displayed and/or further processed by the diagnosis engine 1450 and its DDLD 1542 to facilitate diagnosis of the patient 1406, for example. (col 42 lines 56-63))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chen to integrate the application of using a convolutional neural network to analyze the image data of Hsieh with the motivation of improving diagnostic accuracy based on image quality metrics using deep learning (see: Hsieh, col 4).

Claims 12-13- 
Claims 12-13 are significantly similar to claims 2-3 and are rejected upon the same prior art as claims 2-3. 


Claims 4-5, 14-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (10,169,685 B2) in view of Hsieh (US 10,074,038 B2) and further in view of Fram (US 2013/0083023 A1).

CLAIM 4-
Chen in view of Hsieh teach the limitations of claim 1. Regarding claim 4, Chen further teaches:
determining second VOI voxels by selecting voxels of the second 3D image that have a position within the VOI (Chen teaches that the multiple volume voxel labeling is selected to define the labels based on the multiple MRI image data (wherein MRI image data is 3D image data) and parts were selectively removed (i.e., selecting voxels) (col 6 lines 6-35)
determining a target label value on the basis of the first and second VOI voxels (Chen teaches that the voxel label probabilities (i.e., values) are determined (col 7 lines 49-61)

Chen does not explicitly teach, however Hsieh teaches: 
and the second 3D convolutional neural network (Hsieh teaches multiple CNNs (Figure 22B))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chen to integrate the application of using a convolutional neural network to analyze the image data of Hsieh with the motivation of improving diagnostic accuracy based on image quality metrics using deep learning (see: Hsieh, col 4).

Chen in view of Hsieh does not explicitly teach, however Fram teaches:
wherein the first 3D image includes a sequence of images of a first image plane, the method further comprising steps of: receiving a second 3D image of the body part, the second 3D image including a sequence of images of a second image plane (Moving to a block 260, an indication of which regions of the imaging volume have been displayed at full resolution is displayed. For example, the user might interactively create a series of reformatted coronal images from a set of axial images that make up the imaging volume. One or more display characteristics of a reference axial image that the user has chosen could be altered to reflect voxels within that image that have been displayed at full resolution in one or more imaging planes, as illustrated in FIG. 5. Multiple references images might be displayed, for example in axial, coronal and sagittal orientations, each displaying an indication of which voxels have been displayed at full resolution along the corresponding planes. Alternatively, a three-dimensional cube might be displayed, with regions on each of three displayed faces that illustrate what voxels have been displayed at full resolution along the corresponding plane. For example, a user interface may include visual indications as to which portions of an imaging volume have not been displayed, or which voxels have not been displayed using a user-defined display parameter, such as a specified window or level setting. In one embodiment, the computing system 100 automatically displays a message indicating which regions of the imaging volume have not displayed with full pixel display and/or meeting user-defined display parameter criteria. In another embodiment, the computing system 100 automatically directs the user to any regions of the imaging volume that have not been displayed at full resolution and/or meeting user-defined display parameter criteria (para [0061]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chen in view of Hsieh to integrate the application of using multiple image plants of Fram with the motivation of viewing more portions of the imaging volume to detect more abnormalities (see: Fram, paragraph 9).

CLAIM 5-
Chen in view of Hsieh and further in view of Fram teaches the limitations of claim 4. Regarding claim 5, Hsieh further teaches:
wherein the second 3D convolutional neural network includes at least a first plurality of 3D convolutional neural network layers forming a first pathway through the second 3D convolutional neural network and a second plurality of 3D convolutional neural network layers forming a second pathway through the second 3D convolutional neural network (Hsieh teaches that the deep learning model (that is a CNN) can create pathways using the different phases of training and validating the system (i.e., first and second network layers of the CNN which end in the multiple learned layers of the CNN to form the final pathway) (col 9 lines 1-22, Figure 22B)
the first plurality of 3D convolutional neural network layers being configured to process the first VOI voxels and the second plurality of 3D convolutional neural network layers being configured to process the second VOI voxels (Both networks are trained with the first and second network layers of the image data which includes the voxels that are associated with the particular part of the body (i.e., VOI) (col 4 lines 26-45, col 9 lines 1-22, Figure 22B)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chen to integrate the application of using a convolutional neural network to analyze the image data of Hsieh with the motivation of improving diagnostic accuracy based on image quality metrics using deep learning (see: Hsieh, col 4).

CLAIM 14-15-
Claims 14-15 are significantly similar to claims 4-5 and is rejected upon the same art as claims 4-5. 

CLAIM 19-
Chen in view of Hsieh and further in view of Fram teaches the limitations of claim 4. Regarding claim 19, Fram further teaches:
wherein the first image plane is a sagittal plane and the second image plane is a coronal plane (Fram Teaches that images are used in both a sagittal and coronal orientation (para [0061]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Chen in view of Hsieh to integrate the application of using multiple image plants of Fram with the motivation of viewing more portions of the imaging volume to detect more abnormalities (see: Fram, paragraph 9).

CLAIM 20-
Claim 20 is significantly similar to claim 19 and is rejected upon the same prior art as claim 19.


Claims 7-8, 10, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 10,074,038 B2) in view of Chen (10,169,685 B2).

CLAIM 7-
Hsieh teaches the limitations of:
A computer-implemented method for training one or more 3D deep neural networks in a system that is configured to determine a pathology of a body part in 3D image data, the method comprising steps of: (Hsieh teaches the use of a deep learning neural network to model a body part in 3D image data to diagnose (i.e., determine a pathology) (Figure 1, col 7 lines 46-65, col 4 lines 26-41, Figure 14)
a computer receiving a 3D image data training set of a medical study, the 3D image data training set comprising 3D images of the body part, (Hsieh teaches the use of clinical data obtained from different references to train the data (col 18 lines 25-59)) and being associated with a medical report comprising computer-readable text parts and/or sentences indicative of an absence or presence of the pathology in the 3D image (Hsieh teaches that based on the multiple models, the quality indices labels that determine diagnosis of the image are then outputted into results to show non-image information (i.e., text) associated with the diagnostic output (col 4 lines 26-49, col 29 lines 27-45, col 39 lines 25-52, col 14 lines 3-17, col 18 lines 51-64, Figure 22B)
and training a first 3D convolutional neural network using the voxels of each said VOI as input and the position of each said VOI as targets (Hsieh teaches that based on the image data (which includes the volumetric data including voxel data shown in col 4) and settings including intensity for the image (i.e., voxel) is selected (col 31-32, lines 65-67, 1-2, Figure 5)

Hsieh does not explicitly teach that the image volumes are predetermined, however Chen teaches:
a 3D image comprising voxels associated with a predetermined image volume (Chen teaches that an image is rendered of the brain, and an operator-defined volume is determined before the running of the program (i.e., predetermined) and includes voxels associated with this image (col 8 lines 49-60, col 14 lines 38-52, Figures 3A, 3B); and it is well-known in the art that MRI data includes 3D detailed anatomical images)
for each said 3D image of the 3D image training data, forming a 3D bounding box, the 3D bounding box forming a sub-volume in the predetermined image volume of the 3D image, the sub-volume defining a volume of interest (VOI) (Chen teaches that a particular volume in the body part of the volume of the brain may be labeled (i.e., defined) (col 6 lines 55-67) including the selection of regions (i.e., bounding boxes) based on predetermined voxel thresholds (col 6 lines 55-67))
the VOI including a part of the body part that may comprise the pathology (Chen teaches that the volume of the tumor (i.e., pathology) is comprised in the volume of the brain (col 5 lines 20-40))
for each said 3D image of the 3D image training data, determining a position of the VOI in the predetermined image volume and determining voxels that are positioned in the VOI (Chen teaches that the positions of the voxels in the image data are determined using preliminary volumes (i.e., predetermined image volumes) (col 6 lines 5-47))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Hsieh to integrate the application of calculating image volumes within an image using predetermined metrics of Chen with the motivation of expediting quantitative image analysis by comparing user defined volumes to the machine defined volumes (see: Chen, col 2).

CLAIM 8-
Hsieh in view of Chen teaches the limitations of claim 7. Regarding claim 8, Hsieh further teaches:
for each said 3D image of the 3D image training data, processing computer-readable text and/or phrases of the medical report associated with the VOI for the 3D image for producing a target label value, the target label value being indicative of an absence of presence of the pathology of the body part in the VOI for the 3D image (Hsieh teaches that based on the multiple models, the quality indices labels that determine diagnosis of the image are then outputted into results to show non-image information (i.e., text) associated with the diagnostic output (i.e., presence of a disease) (col 4 lines 26-49, col 29 lines 27-45, col 39 lines 25-52, col 14 lines 3-17, col 18 lines 51-64, Figure 22B)
training a second 3D convolutional neural network using the voxels of each said VOI as input and the target label values associated with each said VOI as targets (Hsieh teaches multiple convolutional neural networks being trained with the first and second network layers of the image data which includes the voxels and labeled image data that are associated with the particular part of the body (i.e., VOI) (col 4 lines 26-45, col 9 lines 1-22, Figure 22B)



CLAIM 10-
Hsieh in view of Chen teaches the limitations of claim 7. Regarding claim 10, Hsieh further teaches:

A neural network system implemented on a computer, the system comprising one or more 3D deep neural networks, wherein the one or more deep neural networks are trained in accordance with the method (Figure 22B)


CLAIM 16-
Hsieh in view of Chen teaches the limitations of claim 7. Regarding claim 16, Hsieh further teaches:
computer program product comprising software code portions configured for, when run in the memory of a computer, executing the method steps (Hsieh teaches the implementation of the system with software (col 16 lines 41-65))


CLAIM 18-
Hsieh in view of Chen teaches the limitations of claim 7. Regarding claim 18, Chen further teaches:

wherein the formation of the 3D bounding box being based on 2D regions of interest (ROIs) in slices of the 3D image (Figures 1-2 of Chen shows how the 3D volume images are segmented into slices to determine probabilities on the specific regions of interest)


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Hsieh to integrate the application of comparing image regions within an MRI of Chen with the motivation of expediting quantitative image analysis by comparing user defined segmentation to machine defined segmentation (see: Chen, col 2).

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 10,074,038 B2) in view of Chen (10,169,685 B2) and further in view of Zadeh (US 9916538 B2). 

CLAIM 9-
Hsieh in view of Chen teaches the limitations of claim 7. Regarding claim 9, Hsieh in view of Chen does not explicitly teach however Zadeh teaches: 
wherein said processing computer-readable text and/or phrases includes using a decision tree for describing how an absence or presence of one or more phrases and/or words in the computer-readable text parts and/or sentences of the medical report determines the target label value (Zadeh teaches that the natural language processing determines features in the sentence and their relationships, and determines the presence or absence of other features in order to learn the functional attributes (para [3226]) which can include medical reports (para [2568]) through a decision tree that determines the values of the sentence (para [2203, 2264]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system Hsieh in view of Chen to integrate the application of using natural language processing to add value metrics to the machine learning of Zadeh with the motivation of creating more accurate data sets (see: Zadeh, abstract).

CLAIM 17-
wherein the generating of the medical report including if the target label value is within a predetermined first range, comprises steps of determining a first text string describing that the pathology has been detected and if a target label value is within a predetermined second range (Zahdeh teaches that based on the parameters of the inputted text a medical diagnosis can be formed (i.e., pathology detected) (para [0788]) and a range is determined for the parameter (i.e., target label value) to see if it’s viable (para [1639]))
determining a second text string describing that the pathology has not been detected  (Zadeh determines the absence of other features in order to learn the functional attributes (para [3226]) which can include medical reports (para [2568]))
and optionally, inserting the first text string or second text string into a text string representing a report template (Zahdeh teaches that the user may insert annotations onto the imaging, which may includes medical imaging(para [2568, 2779, 2970]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system Hsieh in view of Chen to integrate the application of using natural language processing to add value metrics to the machine learning of Zadeh with the motivation of creating more accurate data sets (see: Zadeh, abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626